DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            KADESHA DAVID,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D13-4509

                                [March 23, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey Cohen, Judge; L.T. Case No. 11014018CF10A.

  Antony P. Ryan, Regional Counsel, and Melanie L. Casper, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nicholas I. Igwe,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We reverse the order imposing restitution, as the State concedes that
the trial court erred in imposing it after the notice of appeal was filed.
David was convicted of aggravated battery with a knife and sentenced to
five years in the Department of Corrections, followed by five years of
probation. A special condition of her probation required that she pay
restitution, but the court reserved jurisdiction to impose it for ninety days.
Before the court did so, David filed a notice of appeal. The court then
assessed restitution in the amount of $11,087. On appeal, the State
concedes that, based on Marro v. State, 803 So. 2d 906, 907 (Fla. 4th DCA
2002), it was error for the trial court to impose restitution after the notice
of appeal was filed, as the notice divested the court of the jurisdiction to
do so. Thus, we reverse and remand for a new hearing to determine the
amount of restitution.

WARNER, MAY and CONNER, JJ., concur.

                            *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2